Order unanimously affirmed without costs. Memorandum: The determination of Family Court to extend respondent’s placement for an additional 12 months is supported by a preponderance of the evidence (see, Matter of Percy H., 159 AD2d 623). There is no merit to respondent’s procedural argument. The County Attorney, the appropriate presentment agency (see, Family Ct Act § 301.2 [12]; §§ 254, 254-a), was notified of the hearing and was provided with an opportunity to be heard (see, Family Ct Act § 355.3 [2]). (Appeal from Order of Monroe County Family Court, Bonadio, J.—Extend Placement.) Present—Denman, P. J., Pine, Callahan, Doerr and Balio, JJ.